VICKERY, J.
What the evidence might show how far the plaintiff relied upon the representations of the defendant, of course, could not appear at this stage of the lawsuit, but we apprehend that if a person, an owner of an apartment house, for the purpose of procuring a purchaser, should fill that apartment house with dead heads and say to the prospective buyer that it was rented and the rental was $283.00 a month, when as a matter of fact it was not anything to speak of and the tenants moved out as soon as the apartment house was sold, that such a representation would be a representation of fact upon which a right of rescission could be based.
We are supported in that view by the decision of the Court of Appeals of the Second District in the case of Nelson v. Buck, reported in Volume 6 of The Ohio Law Abstract, page 279, May 5, 1928, but aside from this it seems almost incredible but that a person deceived by such misrepresentations should not have relief.
Of course, what the evidence will show in this case we do not know, but we think the petition stated a cause of action, and for that reason the judgment of the Common Pleas Court will be reversed and the cause remanded to the Common Pleas Court with directions to overrule the objection to the admission of testimony, or, in other words, to overrule the demurrer and try the case upon its merits.
(Sullivan, P.J., and I .ovine, J., concur.)